DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Figures 1-9 in the reply filed on 08/15/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10, 12-15 and 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Moloznik US 10,492,472.
Regarding claims 1 and 6, Moloznik discloses a device for a leash comprising: a flexible bag dispenser pocket (30); an opening (31) between opposite sides of the bag, the opening closed in a default state and widening when the opposite sides of the flexible bag dispenser pocket are squeezed toward each other (Moloznik is capable of performing this conditional limitation); an attachment (34) configured to attach the flexible bag dispenser pocket flush to the leash so that the flexible bag dispenser pocket does not dangle from the leash; wherein at least one waste bag is inserted at least partly into the flexible bag dispenser pocket when the opening is widened; and wherein the at least one waste bag is removed from the flexible bag dispenser pocket by pulling the at least one waste bag through the opening when the opening is closed in the default state. The conditional claim limitations do not narrow the claim to a particular structure. Moloznik discloses the structural limitations of the claim and is capable of performing the conditional limitations. In re Johnson
Regarding claim 2, Moloznik further discloses a stowable carrying pouch (20) provided around the leash near a handle of the leash (Moloznik, Figure 10).
Moloznik further discloses the device of claims 3 and 4. Moloznik is capable of performing the conditional limitations of this claim. Optional elements do not narrow a claim because they can be omitted and do not limit a claim to a particular structure. MPEP 2111.04. In re Johnson
Regarding claim 5, Moloznik further discloses the flexible bag dispenser pocket is formed as part of the leash (Moloznik, Figure 10).
Regarding claim 8, Moloznik further discloses the opening is formed in a front face of the flexible bag dispenser pocket (Moloznik, Figure 1A).
Regarding claims 10, 15 and 21, Moloznik discloses a leash device comprising: a lightweight carrying pouch (20) with a handle (leash 15 extends through the handle)(Moloznik, Figure 13), the handle; a bag (30) dispenser pocket having a front face, a back surface, and opposite sides between the front face and the back surface (Moloznik, Figure 1A); wherein the bag dispenser pocket is provided flush on the leash so that the bag dispenser pocket does not dangle from the leash and further serves as a stop on the leash for the handle of the carrying pouch. Moloznik is capable of performing the conditional limitations of claims 10, 15 and 21. Optional elements do not narrow a claim because they can be omitted and do not limit a claim to a particular structure. MPEP 2111.04. In re Johnson
Regarding claim 12, Moloznik further discloses the leash is provided separately (via clip 34) from the bag dispenser pocket (Moloznik, Figure 13).
Regarding claim 13, Moloznik further discloses the leash is provided with the bag dispenser pocket (in that leash is clipped via 34 to the pocket). 
Regarding claim 14, Moloznik further discloses the leash is formed together as part of and provided as an integral unit with the bag dispenser pocket (in that “integral” is broad enough to encompass elements connected by fasteners, such as clip 34).

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tsengas US 7,252,219.
Regarding claim 1, Tsengas discloses a device for a leash comprising: a flexible bag dispenser pocket (10); an opening (18) formed in the flexible bag dispenser pocket, the opening closed in a default state and widening when opposite sides of the flexible bag dispenser pocket are squeezed toward each other (Tsengas, column 3: lines 7-11); an attachment (40) configured to attach the flexible bag dispenser pocket flush to the leash so that the flexible bag dispenser pocket does not dangle from the leash (in that the attachment of Tsengas is capable of performing this functional limitation). Tsengas is capable of performing the conditional limitations of claim1. Optional elements do not narrow a claim because they can be omitted and do not limit a claim to a particular structure. MPEP 2111.04. In re Johnson
Regarding claim 5, Tsengas further discloses the flexible bag dispenser pocket is formed as part of the leash (Tsengas, column 2: lines 7-10).
Regarding claim 6, Tsengas further discloses the opening is formed between the opposite sides (Tsengas, Figure 4).
Regarding claim 7, Tsengas further discloses circular openings connecting on each end of the opening (Tsengas, Figure 4).
Regarding claim 8, Tsengas further discloses the opening is formed in a front face of the flexible bag dispenser pocket (Tsengas, Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsengas US 7,252,219 in view of Cunningham  GB 2470422.
Regarding claim 9, Tsengas discloses the device of claim 1 but does not disclose the material of the bag dispenser pocket. Cunningham teaches a flexible bag dispenser pocket being formed of a soft silicone rubber (Cunningham, page 3: ¶0011). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Tsengas to comprise a soft silicone rubber, as taught by Cunningham, as to provide a resilient self-closing material bag dispenser pocket. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Starratt US 6,418,881 discloses a leash device with a pouch and bag dispenser pocket. Not disclosed is the bag dispenser pocket having a front face, a back surface, and opposite sides between the front face and the back surface
The bag dispenser of Moloznik is designed to move along the length of the leash. It would not be obvious to use a rivet or screw to fasten the dispenser to the leash (Moloznik, column 7: lines 21-29).
Claims 11 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20080006223; US 6,418,881; US 10,455,815.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642